DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Terminal Disclaimers were received on 8/27/2021. These Terminal Disclaimers were approved.
Claim Interpretation
	Re the limitation “generally,” see page 2 of the Non-Final Rejection dated 5/28/2021 for the interpretation of the limitation “generally.”
Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1, 14, and 18.
Re the Double Patenting Rejections set forth on pages 4-18 of the Non-Final Rejection dated 5/28/2021, the Terminal Disclaimers filed 8/27/2021 obviate the Double Patenting Rejections.
Re 1, 14, Claims 1 and 14 have been amended to recite that the receiving member has “a lip positioned vehicle-downward of the recess,” and Applicant argues that the prior art of record does not disclose “a lip positioned vehicle-downward of the recess.” Applicant’s argument is persuasive as neither Magrobi (US 4,912,952) nor Ghaffari (US 2020/0317152) discloses a lip positioned vehicle-downward of the recess. 
Re 18, Claim 18 has been amended to recite “wherein the connecting member and the attachment feature of the connecting member move in unison between the engaged and disengaged conditions,” and Applicant argues (see page 18) that the prior art of record does not disclose the added limitation. Merriam-Webster’s Dictionary defines “in unison” as “at the same time; simultaneously.” Therefore, the added limitation to Claim 18 requires the connecting member and the attachment feature of the connecting member to move simultaneously, at the same time, between the engaged and disengaged conditions. The limitation “move in unison” is a functional limitation and MPEP 2114 indicates: “[a]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). However, MPEP 2173.05(g) indicates that a functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. In the instant case, the specification of the instant application achieves the limitation “move in unison” because the connecting member and the attachment feature of the connecting member are one-piece, monolithically formed, and thus one of ordinary skill in the art recognizes that the limitation requires some type of structural interaction between the connecting member and the attachment feature of the connecting member, mainly that the attachment feature of the connecting member is non-movably attached to the connecting member. 
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656